Case: 19-1882    Document: 41     Page: 1   Filed: 12/07/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           CHARLES W. HARRINGTON, JR.,
                    Petitioner

                             v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                        2019-1882
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-0714-18-0615-I-1.
                 ______________________

                Decided: December 7, 2020
                 ______________________

    ROBERT JASON FOWLER, Covington & Burling LLP,
 Washington, DC, argued for petitioner.

     ROBERT R. KIEPURA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent. Also represented by
 JEFFREY B. CLARK, ALLISON KIDD-MILLER, ROBERT EDWARD
 KIRSCHMAN, JR.; DANA HECK, Office of General Counsel,
 United States Department of Veterans Affairs, St. Peters-
 burg, FL.
                   ______________________

    Before NEWMAN, DYK, and HUGHES, Circuit Judges.
Case: 19-1882    Document: 41      Page: 2     Filed: 12/07/2020




 2                                           HARRINGTON   v. DVA



 HUGHES, Circuit Judge.
     This case involves the removal of a federal employee,
 Charles Harrington, Jr., who worked as a police officer for
 the Department of Veterans Affairs. VA removed Mr. Har-
 rington based on 38 U.S.C. § 714, which streamlined disci-
 plinary actions by VA and placed certain limitations on the
 review of those actions by the Merit Systems Protection
 Board. The MSPB affirmed Mr. Harrington’s removal. Mr.
 Harrington appealed to this court.
     After briefing concluded here, this court decided Sayers
 v. Dep’t of Veterans Affairs, 954 F.3d 1370 (Fed. Cir. 2020),
 which included two holdings relevant to this appeal. First,
 we held that the proper interpretation of § 714 requires the
 Board to review the entire decision below, including the
 choice of penalty. Second, we held that § 714 does not ap-
 ply to proceedings instituted based on conduct occurring
 before its enactment. Mr. Harrington submitted Sayers as
 supplemental authority.
     Because we conclude that Mr. Harrington has not
 waived his arguments regarding Sayers, we vacate
 Mr. Harrington’s removal and remand to the Board for fur-
 ther proceedings consistent with our decision in Sayers.
                               I
     Before his removal, Mr. Harrington was a police officer
 at the Bay Pines VA Healthcare System. On June 9, 2017,
 Mr. Harrington sent a photograph of a document contained
 on the secure agency server to a former VA police officer,
 Carlton Hooker, who was no longer employed by VA. VA
 had provided Mr. Hooker with a text file of the contents of
 that document in response to a FOIA request but did not
 provide the document itself.
     Two weeks after Mr. Harrington sent the photo to
 Mr. Hooker, on June 23, 2017, Congress enacted the De-
 partment of Veterans affairs Accountability and Whistle-
 blower Protection Act of 2017, which established 38 U.S.C.
Case: 19-1882     Document: 41     Page: 3    Filed: 12/07/2020




 HARRINGTON   v. DVA                                        3



 § 714, among other provisions. Pub. L. No. 115-41, § 202,
 131 Stat. 862, 869–73. Section 714 speeds up removal pro-
 ceedings, § 714(c), lowers VA’s burden of proof at the Board
 from a preponderance of the evidence to substantial evi-
 dence, § 714(d)(2)(A), (d)(3)(B), and eliminates the Board’s
 authority to mitigate VA’s imposed penalty, § 714(d)(2)(B),
 (d)(3)(C).
     Soon after § 714’s enactment, VA brought a removal ac-
 tion under § 714 against Mr. Harrington. The Notice of
 Proposed Removal alleged, among other things, that
 Mr. Harrington committed misconduct by sending the pho-
 tograph of documents kept on the agency server to Mr.
 Hooker. VA issued a decision removing Mr. Harrington,
 and Mr. Harrington appealed to the MSPB, representing
 himself pro se.
     In its review, the MSPB determined that VA did not
 err in removing Mr. Harrington because it found that sub-
 stantial evidence supported the charge of misconduct based
 on sending the photograph to Mr. Hooker. The Board did
 not review the appropriateness of the severity of the pen-
 alty.
                              II
     We review MSPB decisions for whether they are (1) ar-
 bitrary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.            5 U.S.C.
 § 7703(c). “We review whether the MSPB has jurisdiction
 over an appeal de novo.” Coradeschi v. DHS, 439 F.3d
 1329, 1331 (Fed. Cir. 2006). “We review the Board’s deter-
 minations of law for correctness without deference to the
 Board’s decision.” McEntee v. MSPB, 404 F.3d 1320, 1325
 (Fed. Cir. 2005).
Case: 19-1882     Document: 41       Page: 4     Filed: 12/07/2020




 4                                             HARRINGTON   v. DVA



                               III
     On appeal, Mr. Harrington argues that the Board erred
 in upholding his removal because the Board failed to con-
 sider the severity of VA’s penalty relative to his alleged
 misconduct. In his notice of supplemental authority,
 Mr. Harrington emphasizes that our recent Sayers decision
 answered this question in his favor. He also notes that we
 held in Sayers that § 714 does not apply retroactively. Alt-
 hough retroactivity was not raised in the briefs, Mr. Har-
 rington requests that we exercise our discretion to address
 this issue. We agree with Mr. Harrington on both issues
 and therefore vacate the Board’s decision.
                                A
     Mr. Harrington argues that the Board erred by failing
 to consider the reasonableness of the penalty of removal.
      Under § 714(a)(1), “[t]he Secretary may remove, de-
 mote, or suspend [an employee] if the Secretary determines
 the performance or misconduct of the [employee] warrants
 such removal, demotion, or suspension.” Appeals are sub-
 ject to expedited review, and “the administrative judge
 shall uphold the decision of the Secretary . . . if the decision
 is supported by substantial evidence.” § 714(d)(1)–(2)(A).
 “[I]f the decision of the Secretary is supported by substan-
 tial evidence, the administrative judge shall not mitigate
 the penalty prescribed by the Secretary.” § 714(d)(2)(B).
      The Administrative Judge read these sections to mean
 that because the Board could not mitigate the penalty, it
 similarly should not consider the reasonableness of that
 penalty in determining whether to sustain the adverse ac-
 tion. Harrington v. Dep’t of Veterans Affs., No. AT-0714-
 18-0615-I-1, 2019 WL 917330 (M.S.P.B. Feb. 19, 2019)
 (“[I]n the absence of any Board authority to mitigate the
 appellant’s removal, I conclude that the agency is entitled
 to a Board decision affirming the appellant’s removal.”).
 Mr. Harrington argues that this conflates the authority of
Case: 19-1882     Document: 41      Page: 5    Filed: 12/07/2020




 HARRINGTON   v. DVA                                          5



 the Administrative Judge to mitigate a decision with their
 authority to review a decision. He contends that barring
 review of the severity of penalties “would give agencies the
 unfettered ability to impose the harshest of penalties for
 the most minor of indiscretions, which an administrative
 judge would have to uphold so long as the underlying
 charge is established.” Pet. Br. 19.
      Our opinion in Sayers controls and mandates that re-
 view of the penalty must be included in the Board’s review
 of the adverse action. See Sayers, 954 F.3d at 1379. There,
 we noted that “[t]he Board cannot meaningfully review [a]
 decision if it blinds itself to the VA’s choice of action.” Id.
 at 1375. “Deciding that an employee stole a paper clip is
 not the same as deciding that the theft of a paper clip war-
 ranted the employee’s removal.” Id.
    The Board did not conduct a key portion of the analysis
 under the proper interpretation of § 714, so remand to the
 MSPB is required.
                               B
     In Sayers, we also held that § 714 does not apply retro-
 actively. Sayers, 954 F.3d at 1380. Though the parties did
 not brief this issue, Mr. Harrington requests we consider
 retroactivity.
     Waiver is a discretionary issue. Singleton v. Wulff, 428
 U.S. 106, 121 (1976). This court has recognized several rea-
 sons for considering issues raised for the first time on ap-
 peal: (i) the issue involves a pure question of law; (ii) the
 proper resolution is beyond any doubt; (iii) the appellant
 had no opportunity to raise the objection before appeal; (iv)
 the issue presents significant questions of general impact;
 or (v) the interest of substantial justice is at stake. L.E.A.
 Dynatech, Inc. v. Allina, 49 F.3d 1527, 1531 (Fed. Cir.
 1995).
     Most of these elements apply here. Whether or not a
 statute applies retroactively is a pure question of law, and
Case: 19-1882    Document: 41      Page: 6     Filed: 12/07/2020




 6                                           HARRINGTON   v. DVA



 neither party disputes the fact that the relevant events
 transpired before enactment of § 714. The proper resolu-
 tion is beyond any doubt. Our opinion in Sayers directly
 states that “§ 714 cannot be applied retroactively.”
 954 F.3d at 1372. While Mr. Harrington could have argued
 before the Board that the statute does not apply retroac-
 tively, before Sayers, such a defense would have been diffi-
 cult for a pro se litigant to mount. This is not a situation
 in which sophisticated counsel could have anticipated Say-
 ers. Further, Mr. Harrington “had a right to the substan-
 tive civil service protections from improper or unjustified
 removal in effect at the time of his alleged misconduct.” Id.
 at 1381. To ignore this right would not be in the interest
 of justice.
     Despite the existence of various factors that support
 excusing waiver here, the government argues that we
 should not consider an issue that has not been briefed. We
 agree that as a general matter an issue not raised until a
 supplemental filing typically should not be reached. But
 the unique facts of this case counsel against holding Mr.
 Harrington to a strict waiver. This is particularly true be-
 cause a remand is required in any event for the scope of
 penalty review issue, which Mr. Harrington has ade-
 quately preserved. See supra § III(A).
     For these reasons, we hold that the § 714 action
 brought against Mr. Harrington is improper because the
 only remaining charges against him depend on conduct
 predating enactment of § 714, which Sayers concluded is
 impermissible. We express no opinion on whether removal
 is appropriate under 5 U.S.C. Ch. 75, or any other applica-
 ble provision. That determination is best left to the agency
 on remand.
                              IV
    Because the Department of Veterans Affairs cannot re-
 move Mr. Harrington under § 714 without impermissibly
 applying the statute retroactively, we vacate Mr.
Case: 19-1882     Document: 41    Page: 7   Filed: 12/07/2020




 HARRINGTON   v. DVA                                      7



 Harrington’s removal and remand to the Merit Systems
 Protection Board for further proceedings consistent with
 Sayers. The Board in turn should remand to the agency.
                VACATED AND REMANDED
                          COSTS
    No costs.